This is an appeal from a final decree dismissing the bill of Fine and Nantucket Express Lines, Inc. (Lines) seeking declaratory relief and to enjoin the Authority (St. 1960, c. 701), Massachusetts Bay Transportation Authority, and the State Commissioner of Administration from taking action in respect of a plan for acquiring and financing hydrofoil vessels to operate between Falmouth and the islands of Martha’s Vineyard and Nantucket. Fine has shown no more than that she, an inhabitant of Massachusetts, is *776an owner of taxable property in Falmouth. She thus has established no interest apart from that of the public generally and has no standing to maintain this bill. See Butler v. Selectmen of Wakefield, 269 Mass. 585, 587; Cabot v. Assessors of Boston, 335 Mass. 53, 57; Spear v. Boston, 345 Mass. 744, 747. Cf. Woods v. Newton, 349 Mass. 373, 378-380. Lines shows and offers to show that it operates (sometimes as part of an interstate trip) a boat, the “Martha’s "Vineyard” under license from, and' by arrangement with, the Authority and that the hydrofoils may compete with it. Apart from the license, Lines could not operate the “Martha’s Vineyard” (see St. 1960, e. 701, § 5) and may not now question the validity of (a) the license which it accepted and to which it agreed, or (b) the statute which authorized the license, thus affording to Lines various benefits. See Brown v. Nahant, 213 Mass. 271, 275-276; Commissioner of Banks v. Prudential Trust Co. 242 Mass. 78, 88. See also Opinion of the Justices, 251 Mass. 569, 612; Kaplan v. Bowker, 333 Mass. 455, 459-460. Lines, in any event, has not shown or offered to prove that the license or the statute caused Lines any harm of a type for which judicial relief may be granted in this proceeding. In the circumstances, Lines, of course, has no standing to object merely because it will be subjected to competition. Nantucket Boat Inc. v. Woods Hole, Martha’s Vineyard & Nantucket S.S. Authy. 345 Mass. 551, 553-554. Compare cases cited in the Nantucket Boat Inc. case where competitors may have special standing.
Roger F. Turner for the plaintiffs.
Laurence S. Fordham for Woods Hole, Martha’s Vineyard & Nantucket Steamship Authority.

Final decree affirmed with costs of appeal to the defendants.